Citation Nr: 1419170	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  13-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for osteoarthritis.

2.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hypertrophic compound astigmatism.

3.  Entitlement to service connection for pulmonary tuberculosis.

4.  Entitlement to service connection for aortic sclerosis.

5.  Entitlement to service connection for osteoporosis and compression fracture of the thoracolumbar spine.

6.  Entitlement to service connection for presbyopia, cataracts, pterygium, and age-related macular degeneration.

7.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The Veteran's claims of service connection of aortic sclerosis, osteoporosis and compression fracture of the thoracolumbar spine, and presbyopia, cataract, pterygium, and age-related macular degeneration, as well as the claim for TDIU, are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   In a September 1982 rating decision, the RO denied the Veteran's claims of service connection for osteoarthritis and bilateral hyperopic compound astigmatism.

2.  The evidence received since the September 1982 rating decision as to the issue of service connection for osteoarthritis is cumulative in nature and repetitive of facts that were previously considered.

3.  The evidence received since the September 1982 rating decision as to the issue of service connection for bilateral hyperopic compound astigmatism is cumulative in nature and repetitive of facts that were previously considered.

4.  Pulmonary tuberculosis was not manifest in service or within three years of separation.  Pulmonary tuberculosis is not attributable to service.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision denying service connection for osteoarthritis and bilateral hyperopic compound astigmatism is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of service connection for osteoarthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received to reopen the claim of service connection for bilateral hyperopic compound astigmatism.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Pulmonary tuberculosis was not incurred in or aggravated by service, nor presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in March 2012, to the Veteran.  This letter explained the appropriate definition of new and material evidence and the evidence needed to substantiate the claims for service connection and TDIU; therefore, the letter provided the new and material evidence notice required by the Kent decision.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  As will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claims of entitlement to service connection for osteoarthritis and bilateral hyperopic compound astigmatism.  Thus, no examination or nexus opinions are required.  38 C.F.R. § 3.159(c)(4)(iii).

Additionally, no examination or nexus opinion is required regarding the claim for service connection of pulmonary tuberculosis as the weight of the evidence demonstrates no related injury, disease, or event during honorable service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during honorable service to which such a currently diagnosed disorder could be related.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claim for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board also observes that the undersigned VLJ, at the Veteran's February 2014 hearing, clarified the issues on appeal and explained the concepts of new and material evidence and service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and complies with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's claims for service connection of osteoarthritis and bilateral hyperopic compound astigmatism in a September 1982 rating decision.  Although notified of this decision, the Veteran did not appeal.  Therefore, the September 1982 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the September 1982 denial, the RO found that, although the evidence showed that the Veteran had osteoarthritis and bilateral hyperopic compound astigmatism, the evidence did not show that these disorders were related to service.  The RO stated that the medical evidence of record did not show that the Veteran's osteoarthritis and bilateral hyperopic compound astigmatism were caused or aggravated by service, as there were no complaints, treatment or diagnoses related to the osteoarthritis and bilateral hyperopic compound astigmatism during service.  The evidence included the claim, lay statements, service treatment records, and a July 1982 VA examination report.   Of note, the service treatment records were positive for defective color perception and the 1982 VA examination report resulted in the diagnoses of osteoarthritis and bilateral hyperopic compound astigmatism.  
Since the denial of the Veteran's claims in September 1982, additional medical records have been associated with the Veteran's claims file.  In particular, private treatment records show treatment for osteoarthritis and decreased vision due to dry eye, pterygium, cataracts, and macular degeneration.  An April 2000 VA treatment record indicates that the Veteran has hyperopia with presbyopia.

The evidence submitted subsequent to the September 1982 rating decision as to the issues of service connection for osteoarthritis and bilateral hyperopic compound astigmatism is not new and material.  Of note, the added evidence does not address any element which was not of record.  In essence, at the time of the prior decision, there was post-service evidence of osteoarthritis and bilateral hyperopic compound astigmatism, but no evidence of pathology during service or linking these diagnoses to service.  To the extent that he submitted evidence of osteoarthritis and bilateral hyperopic compound astigmatism, such facts were previously established; evidence confirming that he has osteoarthritis and bilateral hyperopic compound astigmatism is cumulative.  There remains no evidence that the Veteran's osteoarthritis and bilateral hyperopic compound astigmatism are causally or etiologically related to his service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The new evidence does not provide a nexus between the Veteran's osteoarthritis and bilateral hyperopic compound astigmatism and the Veteran's service.  In addition, the added evidence does not establish that he had pathology during service.  The Veteran has  submitted evidence showing diagnoses of osteoarthritis and hyperopia, but these records do not show any link between his osteoarthritis and bilateral hyperopic compound astigmatism and his service.  Similarly, his lay statements regarding his osteoarthritis and bilateral hyperopic compound astigmatism are similar to his prior claims, and are cumulative.  

In sum, the evidence submitted is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen the claims.   


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tuberculosis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this regard, the Board observes that the Veteran has claimed that his pulmonary tuberculosis is due to service.  The Veteran's claim must be denied because his pulmonary tuberculosis is neither caused nor aggravated by a disease or injury in service.  

As the Veteran has been diagnosed with pulmonary tuberculosis, the provisions of 38 C.F.R. § 3.303(b) are potentially applicable.  Here, no respiratory pathology, including pulmonary tuberculosis, was "noted" during service and no characteristic manifestations of pulmonary tuberculosis was identified during service.  Furthermore, according to the Veteran's testimony before the undersigned, his pulmonary tuberculosis was not diagnosed until 1996.  Therefore, section 3.303(b) does not assist the Veteran.  The Board reiterates that pulmonary tuberculosis was not shown in service or within three years of separation.  Rather, the Veteran's respiratory and cardiovascular systems were normal upon examination at separation, except for the aforementioned systolic murmur; a chest x-ray was also normal.  The Board also notes that the Veteran did not report a history of pertinent pathology during service or at separation.  To the extent that he has reported that he had pulmonary tuberculosis that started in service and continued, such pleading is not credible in light of the normal respiratory system at separation.  

Furthermore, there is every indication that there were no complaints or symptoms leading to a diagnosis prior to the date reported by the Veteran.  In fact, the only available treatment record reflecting pulmonary tuberculosis is dated in 2014, after his claim.  Nonetheless, the Veteran's treating physicians did not make any association to the Veteran's service and his pulmonary tuberculosis.  

The Veteran is competent to report his experiences in service and to state that he experiences symptoms, but these statements must be weighed against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the specific findings presented in the available medical evidence, reflecting that the Veteran's pulmonary tuberculosis had onset decades after service are of greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  In particular, the Board observes that the post-service medical records do not show a relationship between his pulmonary tuberculosis and service; of note, the Veteran did not report any complaints related to service to his treating providers.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The weight of the evidence therefore reflects that his pulmonary tuberculosis is unrelated to service.

In sum, pulmonary tuberculosis was not manifest during service.  Pulmonary tuberculosis was also not manifest within three years of separation.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the pulmonary tuberculosis to service or to a service-connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for pulmonary tuberculosis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

The application to reopen the claim for service connection for osteoarthritis is denied.

The application to reopen the claim for service connection for bilateral hyperopic compound astigmatism is denied.

Service connection for pulmonary tuberculosis is denied.


REMAND

The Board notes that some of the diagnoses presented in this case represent new claims.

In this case, the Veteran has not yet been provided with VA examinations as to the claims of service connection of aortic sclerosis, osteoporosis and compression fracture of the thoracolumbar spine, and presbyopia, cataracts, pterygium, and age-related macular degeneration, so that the Board may determine whether these disorders are related to his active service.  

The Board observes that the Veteran testified at his February 2014 hearing that his aortic sclerosis began in service; service treatment records show a heart murmur.  Likewise, at that time, he submitted evidence of treatment for osteoporosis and compression fracture of the thoracolumbar spine, as well as treatment for presbyopia, cataracts, pterygium, and age-related macular degeneration.  He also testified that these disorder were related to his service.  A remand is therefore warranted to obtain medical opinions on the questions as to whether these disorders are related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

As to the claim of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claims for service connection.  Accordingly, the Board deferred its adjudication of the issue pending completion of the development set forth in its remand directive.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records identified by the Veteran.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any cardiovascular disorder, including aortic sclerosis, which may be present.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current cardiovascular disorder, to include aortic sclerosis, is related to service, including the heart murmur noted in service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any osteoporosis and compression fracture of the thoracolumbar spine that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current osteoporosis and compression fracture of the thoracolumbar spine is related to service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of presbyopia, cataracts, pterygium, and age-related macular degeneration that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current presbyopia, cataract, pterygium, and age-related macular degeneration is related to service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

5.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


